Title: To George Washington from Major General Philip Schuyler, 2 July 1776
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Albany July 2d 1776.

An Hour after the Post was gone the Express arrived with Your Favor of the 28th Continued to the 29th.
I am extremely happy that Your Excellency approved of the Orders given to General Sullivan.
None of the Expresses I sent to the Eastward to hasten on the Militia, & to try to procure Carpenters, are yet returned, Mr Giles one of the Council of New Hampshire who brought me some Money arrived on Sunday, he informs Me that their Government did not receive the Orders of Congress for sending Militia until the 21st Ult: That Orders were soon after issued to engage them, That he did not expect they would be at Tionderoga for some Time to Come.
I have assured the Eastern Colonies that Every Precaution will be taken to prevent their being infected by the small Pox.
On Thursday last & on Sunday, two Gundolas were finished, I hope we shall Compleat two Every Week, with what Carpenters we now have.
Every Thing is prepared & Now Carrying Over to Schenectady for taking Post at Fort Stanwix, I hope the greatest Part of the Stores will be embarked there to Morrow And move the next Day, If so I hope Colo: Dayton will be on the 9th or 10th at Fort Stanwix, he has his Orders, His Forces will Consist of five hundred of his own Regiment, About one hundred & fifty of Wynkoops, seventy five Militia Intended for Canada & three hundred Militia of the County Except One hundred of these Men to be left at the German Flatts, so that he will be about Nine hundred strong.
We shall want Every Man Congress has ordered to the Northward, But I fear that the shamefull Tardiness which prevails in almost all the Colonies will greatly prejudice our Cause. I was in Hopes You would have been more Effectually supported by them, What can they be about.
I am this Moment going to Mount, I will try to be back in such Time as to be at the Conference at the German Flatts. I am Dear Sir With the Greatest Esteem Your Excellency’s Most Obedient Humble servt

Ph: Schuyler

